Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I, Species I, claims 1-14 in the reply filed on 6/12/2022 is acknowledged.  The traversal is on the ground(s) that Species II is not part of applicants invention, and that there are really only two species, Species I and Species III.  This is not found persuasive since Applicants have elected Species I, making the argument(s) regarding Species II academic for purposes of this office action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 9 are further withdrawn from consideration since they are not drawn to the elected species. Claim 3 requires WD2’ to be larger than WD2 while figs 5, 6 show the opposite relationship. Claim 9 requires HL3 to have a generally concave hexagonal shape when applying a tensile stress, while figs 5, 6 show that HL3 is concave in fig 5 rather than fig 6.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 1/28/2020.  It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 35 U.S.C. 119(b).


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. SUPPORT FOR FOLDABLE DISPLAY DEVICE, for example, or FOLDABLE DISPLAY DEVICE WITH SUPPORT, as another example.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claims 1, 6, 8, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao (US 20220103670 A1, hereinafter Liao)
1. Liao teaches a foldable display device, comprising: 
a flexible display module (fig 8a) including a first non-bendable portion (left part of fig 8a), a second non-bendable portion (right part of fig 8a) spaced from the first non-bendable portion in a first direction (horizontal direction of fig 8a), and a bendable portion (middle part of fig 8a) disposed between the first non-bendable portion and the second non-bendable portion (fig 8a); and 
a support (2, fig 6e) disposed on the flexible display module (fig 8a shows 2 disposed on 1), the support including a patterned portion (area in the middle of fig 6e) having a first pattern (rightmost column of circles) and a second pattern (leftmost column of rectangles) alternatively disposed along a second direction (horizontal direction of fig 6e) intersecting the first direction (the columns are disposed in a horizontal direction of fig 6e while the first direction is a vertical direction of fig 6e),  
wherein the first pattern includes a first discontinuity having a first shape (circles), and the second pattern includes a second discontinuity having a second shape (rectangles) different from the first shape (fig 6e).

6. The foldable display device of claim 1, wherein the second discontinuity is spaced from the first discontinuity in the second direction (spaced in the horizontal direction of fig 6e).

8. The foldable display device of claim 1, wherein the patterned portion further includes a third discontinuity (middle row of circles, fig 6e) disposed between the first pattern and the second pattern (fig 6e).

14. The foldable display device of claim 1, wherein the support comprises a support plate including at least one of stainless steel, copper (Cu), and graphite ([0142] recites ‘the support sheet 2 is a stainless steel support sheet or a copper support sheet’).


Allowable Subject Matter

Claims 2, 4-5, 7, 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 2:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the second discontinuity comprises a hole having a generally ribbon-like shape in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claims 4-5:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the first discontinuity comprises a first hole having a generally convex hexagonal shape and the second discontinuity comprises a second hole having a generally rectangular shape when applying a tensile stress to the patterned portion in the first direction in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claim 7:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein a dimension of the second discontinuity in the second direction is substantially equal to a dimension of the first discontinuity in the second direction in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claim 10:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the third discontinuity comprises a third hole having a generally convex hexagonal shape when applying a tensile stress to the patterned portion in the first direction in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claim 11:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the second discontinuity is spaced from the first discontinuity in the second direction, and the third discontinuity is spaced from the first discontinuity and the second discontinuity in the first direction in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
The following is a statement of reasons for the indication of allowable subject matter for claims 12-13:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the third discontinuity comprises a third hole having a first portion overlapping the first pattern and a second portion overlapping the second pattern, wherein the first portion has a generally rectangular shape, and the second portion has a generally trapezoidal shape in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 2, Jin (US 10873043 B2) fig 6a teaches zigzag 2 which many be considered to be a generally ribbon-like shape, however fig 6a does not teach different columns aligned along a horizontal direction as in Liao.

Regarding claim 4, no reference was found to teach the above subject matter. Cho (US 11112548 B2), Kim (US 10439017 B2) figs 3-5 and Lee (US 10539978 B2) figs 24-25 does teach some of the shapes, but not on the same support at the same time.

Regarding claim 7, although the different rows of circles or squares of Liao are of equal dimension, claim 1 requires different shapes for the discontinuities. Jin (US 10873043 B2) figs 6a, 6b teach many shapes, but not in the relationships claimed.

Regarding claim 10, Yeo (US 10411084 B2) does teach a convex hexagonal shape, but that shape is not of a third hole on a support as claimed.

Regarding claim 11, Horiuchi (US 20210068272 A1) fig 8 teaches a third discontinuity is spaced from the first discontinuity and the second discontinuity in the first direction in isolation, however the spacing is along the same direction as the first and second discontinuities are spaced. So if the first direction is taken as the horizontal direction, then Horiuchi fails to teach wherein the second discontinuity is spaced from the first discontinuity in the second direction.

Regarding claim 12, no close art was found. 


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841  
                                                                                                                                                                                         /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841